The judgment entered in this action dismissing the complaint of the plaintiff was a final determination against the right of the plaintiff to an injunction even though it was entered on plaintiff’s default. There is no claim that it has been vacated, so its finality stands unquestioned at this moment. Therefore the defendant was entitled to the relief for which he moved, and the denial of the same by the learned Special Term was erroneous. The order is reversed, with ten dollars costs and disbursements, and the motion of the appellant is granted, with ten dollars costs. Jenks, P. J., Thomas, Carr, Stapleton and Putnam, JJ., concurred.